Title: To Thomas Jefferson from George Jefferson & Company, 25 January 1798
From: George Jefferson & Company
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond Janr. 25th. 1798.
          
          Your favor of the 14th. instant enclosing a note of Mr. Barnes’s for $500. to be taken up by Mr. Hopkins, came to hand by last post. Mr. H. is out of Town, and the note is therefore not accepted; but that will make no difference, as it will be paid in the same manner as if it had. The draught you mention shall be duly attended to.
          We have heard nothing yet of the Anvil Vice & beak Iron, shipped by Mr. Barnes on board the Schooner John Brown; at which we are surprised, as we suppose the Ice has been gone long enough for them to have arrived.
          We are Very respectfully Your Mt. Obt. servts.
          
            Geo. Jefferson & Co.
          
        